NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                    Electronically Filed
                                                    Intermediate Court of Appeals
                                                    CAAP-XX-XXXXXXX
                                                    10-JUN-2020
                                                    07:46 AM




                            NO. CAAP-XX-XXXXXXX

                  IN THE INTERMEDIATE COURT OF APPEALS

                          OF THE STATE OF HAWAI#I


                STATE OF HAWAI#I, Plaintiff-Appellee, v.
               CHRISTOPHER D. EATON, Defendant-Appellant


          APPEAL FROM THE DISTRICT COURT OF THE FIRST CIRCUIT
                           (HONOLULU DIVISION)
                        (CASE NO. 1DTA-18-01074)


                      SUMMARY DISPOSITION ORDER
        (By: Leonard, Presiding Judge, Chan and Hiraoka, JJ.)

             Defendant-Appellant Christopher D. Eaton (Eaton)

appeals from the Notice of Entry of Judgment and/or Order and

Plea/Judgment filed on March 18, 2019 (Judgment), in the District

Court of the First Circuit, Honolulu Division (District Court).1/

             Eaton was convicted of Operating a Vehicle Under the

Influence of an Intoxicant (OVUII), in violation of Hawaii

Revised Statutes (HRS) § 291E-61(a)(1) (Supp. 2019).2/

1/
       The Honorable Alvin K. Nishimura presided.
2/
       HRS § 291E-61(a)(1) provides:

                                                                  (continued...)
      NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


               Eaton raises a single point of error on appeal,

contending that there was insufficient evidence to convict him.

               Upon careful review of the record and the briefs

submitted by the parties and having given due consideration to

the arguments advanced and the issues raised by the parties, we

resolve Eaton's point of error as follows:

               When the evidence adduced at trial is considered in the

strongest light for the prosecution, we conclude that there was

sufficient evidence to convict Eaton of OVUII.                 See State v.

Matavale, 115 Hawai#i 149, 157-58, 166 P.3d 322, 330-31 (2007).

               Sufficient evidence for an OVUII conviction may be

found without a field sobriety test when based on other signs of

impairment.           "The police officer's observations of the field

sobriety exercises, other than the HGN test, should be placed in

the same category as other commonly understood signs of

impairment, such as glassy or bloodshot eyes, slurred speech,

staggering, flushed face, labile emotions, odor of alcohol or

driving patterns."            State v. Ferrer, 95 Hawai#i 409, 427, 23 P.3d

744, 762 (App. 2001).



2/
     (...continued)
                     § 291E-61 Operating a vehicle under the influence of
               an intoxicant. (a) A person commits the offense of
               operating a vehicle under the influence of an intoxicant if
               the person operates or assumes actual physical control of a
               vehicle:

               (1)      While under the influence of alcohol in an amount
                        sufficient to impair the person's normal mental
                        faculties or ability to care for the person and guard
                        against casualty[.]

                                            2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


           Eaton testified that he was attempting to move his

vehicle from one parking spot to another when he drove his

vehicle into a canal at the Wailupe Beach Park parking lot, which

is in the City and County of Honolulu, State of Hawai#i, and is a

public way, street, or highway.        Eaton was found in the driver's

seat with the vehicle engine idling.       Eaton admitted drinking a

beer on the day of the incident.       Three police officers testified

that they smelled an odor of an alcoholic beverage coming from

Eaton.   One officer stated that Eaton provided a brown notebook

with handwritten notes when asked for identification.       Empty malt

liquor bottles were found behind his driver's seat.       Officer

Denny Santiago (Officer Santiago) testified that Eaton's speech

was labored and slow, Eaton could not stay on subject when

firemen were asking if he was injured but kept referring back to

where his vehicle would be taken, and Eaton could not focus

visually on one place.   When Eaton got out of his vehicle,

Officer Santiago observed that Eaton was very unsteady on his

feet, leaned against the vehicle to keep his balance, dragged his

feet, and relied upon the firemen for assistance to walk.       Based

on his observations, Officer Santiago stated that Eaton appeared

to be drunk.   Officer William Daubner testified that Eaton had

red, glassy, and bloodshot eyes, spoke with a slurred voice, had

a hard time signing his name, and was unsteady on his feet.

           The District Court credited the officers' testimony.

"It is well-settled that an appellate court will not pass upon


                                   3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


issues dependent upon the credibility of witnesses and the weight

of the evidence; this is the province of the trier of fact."

State v. Mattiello, 90 Hawai#i 255, 259, 978 P.2d 693, 697 (1999)

(citation omitted; format changed).

            Eaton argues that the accident was caused by other

factors such as a medical condition, his medication, or a stuck

accelerator.    However, alcohol need not be the sole or exclusive

cause of impairment; it is sufficient for the State to bring

forward proof beyond a reasonable doubt that alcohol contributed

to the diminishment of a defendant's capacity to drive safely.

State v. Mitchell, 94 Hawai#i 388, 400, 15 P.3d 314, 326 (App.

2000) (citation omitted).    Therefore, we concluded that there was

substantial evidence Eaton was operating a vehicle under the

influence of alcohol in an amount sufficient to impair his normal

mental faculties or ability to care for himself and guard against

casualty.

            For these reasons, the District Court's March 18, 2019

Judgment is affirmed.

            DATED: Honolulu, Hawai#i, June 10, 2020.

On the briefs:
                                      /s/ Katherine G. Leonard
Sara K. Haley,                        Presiding Judge
Deputy Public Defender,
for Defendant-Appellant.              /s/ Derrick H.M. Chan
                                      Associate Judge
Stephen K. Tsushima,
Deputy Prosecuting Attorney,          /s/ Keith K. Hiraoka
City and County of Honolulu,          Associate Judge
for Plaintiff-Appellee.



                                  4